DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable
over U.S. Pat. No. 10,309,435 to Cuoto.
Cuoto ‘435 describes arrangement as :
“(17) According to one embodiment, the primary external
thread, the secondary external thread, the primary internal
thread and the secondary internal thread are configured so
that a secondary torque induced by the frictions between
the secondary external thread and the secondary internal
thread is higher than a primary torque induced by the
frictions between the primary external thread and the
primary internal thread. 
18) Thus, such primary and secondary torques allow an operator to rotatably drive the screw by making the secondary nut rotate as long as the abutment does not bear against an abutment portion of the intermediate component. Since the secondary torque is higher than the primary torque, it is the primary external thread that rotates in the primary internal thread. Then, after the abutment bears against the first automotive component, the secondary torque makes the secondary nut rotate around the secondary external thread, because the abutment prevents the rotation of the screw relative to the primary tightening member.
(19) According to one embodiment, the positioning device with tolerance compensation further comprises a coating product disposed between the secondary external thread and the internal thread.
(20) Thus, such a coating product allows obtaining a secondary torque higher than the primary torque. For example, the coating product may be of the trademark Tuflok.RTM..
(21) Alternatively to this embodiment, the secondary nut may be a secondary self-locking nut, for example a nut of the trademark Nylstop.RIM..
(22) Still alternatively, at least one among the secondary external thread and the secondary internal thread has deformed threads, for example with cuts or with a slight crushing. Thus, such deformed threads allow increasing SWOCSSN in the connection between the secondary external thread and the secondary internal thread.”


As regards claim 2, reference teaches further limitation of “the nut” - 18, “is
configured to receive the second portion of the threaded stud” - 12, “via the second end
of the threaded stud’ - as shown.
As regards claim 3, reference teaches further imitation of “the first portion” - 11,
“extends from the first end to the flange’ - 14, “the first portion has a diameter that is
constant along a full length of the first portion” - as shown, “the second portion” - the
threaded portion 12, “extends from the second end” - the end of threaded portion
adjacent to 4, “to the flange” - 14, “and the second portion has a diameter that is
constant along a full-length of the second portion” - as shown wherein ‘the second
portion’ does not include tool-engaging structure 4.
As regards claim 4, reference teaches further imitation of “a diameter of the
flange is greater than a diameter of the first portion and a diameter of the second
portion” - as shown.
As regards claim 5, reference teaches further imitation of “the flange has a width
that is perpendicular to an axis along the longest dimension of the stud; the width of the
flange is greater than the diameter of the first portion; and the width of the flange is
greater than the diameter of the second portion” - as shown.
As regards claim 6, reference teaches further limitation of "the first portion is

the second direction” - as shown and described,
As regards claim 7 limitation requiring “threading of the first portion and
threading of the second portion have the same pitch” - Alhough reference Illustrates a
same distance between thread flanks described as opposite direction, the reference
does not explicitly describe the distance between thread crests, i.e., ‘pitch’ as that expression is commonly used in the art, to be the same.  It would however have been an obvious design choice for one of ordinary skill in the art to provide the threading on opposite ends to have the same distance between thread crests, i.e., ‘pitch’ as a design choice for providing function as disclosed wherein such /modification’ amounts to little more than obvious design choice of size or shape since it would not otherwise affect function from that disclosed and Examiner takes Official Notice that it is well known in the art to have threading of opposite hand but same distance between threads in applications where a difference in thread crest distance is not functionally required.
As regards claim 8, reference teaches further limitation of “threading of the nut’ -18, “and threading of the second portion” - 12, “have the same pitch” - as shown,
described and otherwise inherent to teachings of the reference wherein 12 and 16 are
disclosed to be threadingly engaged.
As regards claim 9, reference teaches further imitation of “the flange is not
threaded” - as shown.
As regards claim 18, reference teaches further imitation of “a top portion of the
flange and a bottom portion of the flange are substantially flat - although provided with

As regards claim 11, Cuoto ‘435 makes obvious all claim limitations for a "method for fastening a first component to a second component using a tolerance compensator system" - as shown and described, “the method comprising: inserting a first end of a stud" -11, “into a threaded hole” – the threaded hole of 16, “of the first component" - 16, “wherein the threaded hole of the first component is threaded in a first direction" - as shown and described, “at least partially screwing a first portion of the stud that is adjacent to the first end of the stud into the threaded hole of the first component, wherein; the first portion is threaded in the first direction, the first portion directly engages the first component without any intermediary member, and the first portion and the threaded hole of the first component have a first coefficient of friction" - as shown, described and inherent to the arrangement, “inserting a second end of the stud” - 12, ‘through a hole of a second component and inserting part of a second portion of the stud through the hole of the second component" - 103, “wherein: the second portion of the stud is adjacent to the second end of the stud, and the second portion of the stud is threaded in a second direction different from the first direction” - as shown and described, “while part of the second portion remains inserted through the hole of the second component, placing a nut” - 18, “onto the second end of the stud, wherein: the nut is threaded in the second direction, and the second portion and a threaded hole of the nut have a second coefficient of friction that is greater than the first coefficient of friction” — The relative coefficient of friction is considered to be obvious as discussed 
As regards claim 12, reference teaches further limitation of “the hole of the
second component is not threaded” - as shown and described.
As regards claim 13, reference teaches further limitation of “a diameter of the
hole of the second component is larger than a diameter of the second portion of the stud’ - inherent to the function of the arrangement as shown and described.
As regards claim 14, reference teaches further limitation of “inserting part of the
second portion of the stud through the hole of the second component does not include screwing the second portion into the hole of the second component” – as shown and described.
As regards claim 15, reference teaches further limitation of “threaded in the first
direction is left-hand threaded, threaded in the second direction is right-hand threaded, and rotating the nut includes rotating the nut clockwise" - reference explicitly discloses either end may be threaded left or right with the other end being threaded in the opposite direction thereby anticipating the limitation.

component is a metal enclosure' - as shown and described.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,309,435 to Cuomo in view of U.S. Pat. No. 8,861,203 to Fang.
Although the reference discloses the arrangement and its use with respect to an
environment of automotive component for adjustably connecting two components at
a distance while achieving an alignment, the reference does not disclose "the first
component is a heat sink; the heat sink is thermally coupled to an integrated circuit via
a thermal interface material layer; the integrated circuit is electrically coupled to
a printed circuit board; and the heat sink is coupled to the printed circuit board via one
or more of standoffs”. However, Fang 731 discloses that the problem of adjustable
mounting of a heat sink is well known in the art whereby it would have been obvious to
one of ordinary skill in the art to adapt the tolerance compensating connection of Cuomo
435 for use with a heat sink as claimed in order to address the same problem of secure adjustable of mounting and thereby achieve secure adjustable-distance connection as well known in the art.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s argument relies on denial of the grounds of rejection, i.e., that component 16 of the prior art does not anticipate broad limitation for a  ‘first component’.  This not found persuasive since it is well settled that claims in a pending application 
Argument that the prior art relied on teaches that the problem of adjustable mounting of a heat sink is well known, and that prior art also teaches an arrangement for achieving adjustable mounting as claimed is not persuasive reason for withdrawing the grounds of rejection relying on same which is made under 35 USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677